Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  Claims 2, 4, 9, 11, 16 have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 03/28/2022) persuasive to overcome the rejection of the claims over the currently-applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that Applicant’s latest amendments to the independent claims are considered persuasive to overcome the current rejection of the claims over prior art.  The Office also notes that none of the currently applied prior art references, nor any other candidate prior art reference, either individually or in combination, expressly and sufficiently discloses a combination of features recited by independent claims 1, 8 and 15 as a whole, and in particular the recited / amended feature{s} of the message processing method further comprising the recited features / limitations of “determining a type of the unread message, identifying contents of the unread message to obtain at least one topic, and determining summary information for each topic, wherein the summary information is text information and comprises main contents of the unread message.....’ as well as the amended features of “detecting a selection operation for the summary information; and jumping from a dialog box of the communication software to a message interface comprising a target unread message corresponding to the summary information, in response to the detected selection operation; wherein the target unread message is an unread message derived from a topic corresponding to a certain summary information; wherein the communication software is a chat application, and the method further comprises: automatically generating and outputting the summary information to thereby facilitate a user quickly learning the main contents of the unread message and starting chatting with a reduced time…” – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  

The Office has also considered Applicant’s associated remarks dated 03/28/2022, distinguishing the amended independent claims from the currently applied prior art (Sachidanandam et al, Golembewski et al, Allen et al) [Applicant Remarks, par 2, pg. 10 – par 7, pg. 13], and likewise deems the arguments / remarks persuasive. Independent claims 1, 8 and 15 are thus considered allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451